UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7793



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LARRY BERNETT PRATT, JR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CR-99-
407-AMD, CA-01-1197-AMD)


Submitted:   February 14, 2002         Decided:     February 26, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Bernett Pratt, Jr., Appellant Pro Se. Jonathan Paul Luna,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry Bernett Pratt, Jr., seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Pratt, Nos. CR-99-407-

AMD; CA-01-1197-AMD (D. Md. Oct. 2, 2001).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                 2